Bryan, J.,
filed the following dissenting opinion:
William Walsh filed a bill in equity for the purpose of obtaining a decree for the sale of certain real estate in Alleghany County. It is shown by an agreed statement of facts that Walsh and Minke contracted with Hedian for the purchase of the property at the price of fourteen hundred dollars in cash; one-half to be paid by Walsh and the other half to be paid by Minke; that Walsh paid the whole purchase money, and thereupon the deed was delivered and recorded. The deed conveys the property in the usual form to William Walsh and Frederick Minke. Minke is now dead and this proceeding is against his widow and heirs-at-law, and the husbands of certain of the female heirs. The bill was dismissed by the Circuit Court.
By force of the Act of 1822, chapter 162, Walsh and Minke were tenants in common of this real estate; and not joint tenants as they would have been at common law, according to the terms of the deed. They held, one undivided half to the one and one undivided half to the other; in the same manner as if there had been separate deeds for these moieties. In this way the legal *61title to one undivided moiety was conveyed to Minke, while the consideration for this moiety, as well as for the other, was wholly paid by Walsh. The rights which arise from a transaction of this kind are well settled. Where the title to real estate is taken in the name of one person and the purchase money is paid by another, there is a resulting trust in favor of the one who pays the money. The money purchases the property, and the owner of the money is in equity the owner of that which the money purchases. A trust of this kind arises by operation of law and is, by force of the eighth section of the Statute of Fi-auds, expressly preserved as it would have been if the Statute had not been passed; while by the seventh section all other trusts must be manifested and proved by writing. As the argument at the bar proceeded on a different view of this case, it is necessary to examine it with some particularity. The statement of facts is distinct that “Walsh paid the purchase money in full,” at the time of the delivery of the deed. Nearly three months after the deed was delivered and recorded, a note for fourteen hundred dollars was signed by Minke and endorsed by Walsh and Ferdinand Williams, “'to enable,” in the language of the agreement “said Walsh to realize the said fourteen hundred dollars paid by him to said Hedian; and said Walsh on that date received said sum of fourteen hundred dollars.” The note was renewed several times for fourteen hundred dollars, and on June 20th, eighteen hundred and eighty-five was reduced to $1322.50; the difference having been paid by rents received from the property. The note for $1322.50 was renewed and the renewal became due in December, 1885, after the death of Minke. It is still unpaid and is held by the Bank which discounted the original note, and the several renewals. It is seen that, subsequently to the purchase, an attempt was made to re-imburse Walsh for his outlay; but it was unsuccessful, inasmuch *62as the note was not paid; and Walsh remains liable for the amount of it as first endorser. The maker is dead, and it is stated in the answer that he was greatly involved when he died; and.that a creditors’ bill has been filed for the sale of his real estate.
A few authorities will be cited. There is the celebrated opinion of Chief Baron Comyn in Dyer vs. Dyer, 2 Cox Chancery Cases, 92 and 93. “The clear result of all the cases, without a single exception, is, that the trust of a legal estate, whether freehold, copyhold, or leasehold; whether taken in the names of the purchasers and others jointly, or in the name of others without that of the-purchaser; whether in one name or several; whether jointly or successively, results to the man who advances the purchase money. This is a general proposition supported by all the cases, and there is nothing to contradict it; .and it goes on a strict analogy to the rule of the common law, that where a feoffment is made without consideration, the use results to the feoffor.” Scarcely less in weight is the decision in Botsford vs. Burr, 2 Johnson’s Chancery Reports, 405. Chancellor Kent says: ‘‘The trust must have been coeval with the deeds, or it cannot exist at all. After a party has made a purchase with his own moneys or credit, a subsequent tender, or even re-imbursement, may be evidence of some other contract, or the ground for some other relief, but it cannot, by any retrospective effect, produce the tnist of which we are speaking. There never was an instance of such a trust so created, and there never ought to be, for it would destroy all the certainty and security of conveyances of real estate. The resulting trust, not within the Statute of Frauds, and which may be shown without writing, is when the purchase is made with the proper moneys of the cestui que trust, and the deed not taken in his name. The trust results from the original transaction, at the time it takes place, and at no other time; *63and it is founded on the actual payment of money, and on no other ground. It cannot be mingled or confounded with any subsequent dealings whatever. ” It is believed that these cases have been universally followed without any qualification or modification whatever. Assuredly the doctrines stated in them have been distinctly declared in this State in Hollida vs. Shoop, 4 Md., 465, and Green vs. Drummond, 31 Md., 81.
If Walsh had loaned the money to Minke, it would have been Minke’s own money which paid for the land. But such is not the fact as stated in the agreement. Subsequently to the purchase an effort was made to repay the money to Walsh 'by means of the note. It was, however, intended to repay him the entire sum of fourteen hundred dollars, and not merely the portion which paid for the moiety of the land embraced in Minke’s legal title. This note was not paid and the purpose of repayment failed. It is probable that there was an agreement that Walsh should convey to Minke the entire interest in the land when the note was paid. But we are not required to make conjectures on this subject. The agreement, whatever it was, if it affected the land or any interest in it, was void unless it was in writing. We are not to be understood as saying that if Minke had actually paid the fourteen hundred dollars, he would have been without remedy, because of the void nature of the agreement. He might have obtained compensation in the mode decreed in Green vs. Drummond. Walsh holding the legal estate in one-half the land, and an equitable estate in the other half, could not validly contract for the sale of either interest except in writing. Bays Judge Story in Smith vs. Burnham, 3 Sumner, 461: “A contract for the sale of an equitable estate in lands, whether it be. under a contract for the conveyance by a third person, or otherwise, is clearly a sale of an interest in the lands within the Statute of Frauds.” And *64in Bartlett vs. Pickersgill, 1 Eden, 343, where a defendant ha'd purchased land with his own money, and it was attempted to show that he had made a verbal agreement with the plaintiff to buy the land for him, the evidence was rejected. The Lord Keeper said: “The question is, whether this evidence is admissible or not? which depends upon the Statute of Frauds. Óne great end of that Statute was, to prevent persons coming into this Court pretending that they were entitled to trusts of long terms, and sometimes of the freehold, which gave room to fraud and perjury. I think the allowing this evidence would be to overturn the Statute. The Statute says, that there shall be no trust of land, unless by memorandum in writing, except such trusts as arise by operation of law. Where money is actually paid, there the trust arises from the payment of the money, and not from any agreement of the parties. But this is not like the case of money paid by one man, and the conveyance taken in the name of another: in that case the bill charges that the estate was bought with the plaintiff’s money. If the defendant says he borrowed it of the plaintiff, then the proof will be whether the money was lent or not: if it was not lent, the plaintiff bought the land; but as here the trust depends on the agreement, if I establish the one by parol, I establish the other also.” This opinion has received the cordial approval of Kent and Story, and has been made the basis of many well considered judgments. My conclusion is that Walsh became the equitable owner of this land by virtue of the payment of the purchase money, and that he is entitled in equity to the rents and profits.
The learned Judge of the Circuit Court in his opinion made a citation from Sugden on Vendors, which may militate against what we have said. The very great reputation of the author, and the high respect in which all his opinions are deservedly held induce me to quote *65the passage in full. It is as follows, “It seems that where two or more persons purchase an estate, and one, for instance, pays all the money, and the estate is conveyed to them both, the one who paid the money cannot call upon those who paid no part of it to repay him their shares of the purchase money, or to convey their shares of the estate to him ; for by payment of all the money he gains neither a lien nor a mortgage, because there is no contract for either; nor can it he construed a resulting trust, as such a trust cannot arise at an after period; and, jjerhaps, the only remedy he has, is to file a bill against them for a contribution.” 2 Sugden on Vendors, page 429. Perhaps the meaning of the learned jurist has been misunderstood. He says “nor can it be construed a resulting trust, as such a trust cannot arise at an after periodthese words would seem to imply that he had in view a case where the purchase money, was paid subsequently to the execution of the deed. If this be the meaning, it is in accord with all the authorities. We will, however consider the passage as it was viewed hy the learned Court -below. The text rests on the authority of an unreported case, which is cited in a note with a statement that “the decree does not authorize the observation, but the author conceives it to follow, from what fell from the Master of the Rolls at the hearing.” It is to he noted that in the case mentioned the purchasers were joint tenants, and not tenants in common. The rights of these two descriptions of tenants are very different. But as the trust 'is created by the payment of the purchase money, equity must raise it against the legal - title as in other cases of trust, and the form of the title, will be no greater obstacle in one case than in the other. It was held in Brothers vs. Porter, 6 B. Monroe, 107, that where land is purchased by two persons and a joint deed executed to them, a trust results to each purchaser to the extent *66of the consideration paid by him. And in Rigden vs. Vallier, 2 Vesey, Senior, 258, Lord Hardwicke used this language: “It has been said indeed, that if two men make a purchase, they may be understood to purchase a kind of chance between themselves, which of them shall survive: but it has been determined, that if two purchase, and one advances more of the purchase money than the other, there shall be no survivorship, though there are not the words equally to be divided, or to hold as tenants in common; which shows how strongly the Court has leaned against survivorship, and created a tenancy in common by construction on the intent of the parties.” This is a distinct declaration that where the legal title is a joint tenancy, the fact that one of the purchasers has paid the greater portion of the purchase money will make the equitable title a tenancy in common; and this, of course, determines that the equitable interest of each purchaser shall be proportionate to the amount of money paid by him. We may also cite Butler vs. Rutledge, 2 Coldwell, 11, where it was held: “It is a well settled principle, that when A and B are the purchasers of land, and it is conveyed to them jointly, and A pays all the purchase money, a resulting trust will thereby be created in favor of A, and B holds whatever interest he acquired by the conveyance in trust for A.”
The complainant in his bill claimed a lien on Minke’s portion of the land for one-half of the purchase money and prayed as specific relief a sale of the land and a distribution of the proceeds of sale; there was also a prayer for general relief. . We do not think that the complainant is entitled to the specific relief mentioned; but it is well settled that under the general prayer the Court may give him such proper relief, as is consistent with the allegations of the bill of complaint. Story’s Equity Pleading, sec. 40. The pleadings and proofs show *67that he is the equitable owner of Minke’s portion of the land, and he has a right to a conveyance of the legal title. A trustee should be ajjpointed to convey it to him. It has been suggested that the rights of Minke’s creditors are involved in this proceeding. No circumstances appear in the record from which a lien on Walsh’s equitable title could be inferred in favor of anybody. If any such lien exists it may be enforced in another suit, as the decree in this case will conclude only the rights of the parties to this suit.
(Filed 6th February, 1890.)